DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The amendment filed on 5/10/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the limitations of  claims 22 – 25.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 22 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The originally-filed Specification fails to support for the limitation of “wherein the computer device is further configured to determine at least one of an asphalt content of the construction material and a percentage of bituminous content in the construction material.” And it is determined that this limitation in claims 22 – 24 is a new matter.
“a second water measurement” in the limitation of “wherein the neutron measurement system is configured to determine the water content by determining a total hydrogen characteristic of a moist bituminous mixture, and wherein the system further comprises: an electromagnetic moisture detection system configured to measure at least one of a microwave phase and an absorption measurement, whereby a second water measurement is determined, and by comparing the water content determined by the total hydrogen characteristic and the second water content determined by the electromagnetic moisture detection system, a chemical composition error of the moist bituminous mixture is determined” is not disclosed in the originally-filed 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 3, 5 – 6, 8 – 14, 16 – 19 and 21 – 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3,255,975 (Hereunder Malin) and in view of JP 59 – 114447 (hereunder Nishikawa, see the translation provided).
With respect to independent claim 1, Malin teaches in Figure a system comprising:
a conveyor apparatus A configured for conveying a construction material a mixing unit such as a pug mill M as disclosed in column 2, line 72 – column 3, line 1; in view of this, it would have been obvious to modify the teaching of Malin so as to have a construction material to control water in the construction material; ; 
a neutron measurement system 3 + 5 positioned about the conveyor apparatus and configured to detect a neutron response 10 based on a water content in the construction material;
a dimension characteristic measurement system 2 + 4 configured for detecting one or more dimension characteristics of the construction material including a thickness related parameter 7; density; and
a computer device 13 configured to; receive the detected neutron response and at least the thickness related parameter; and determine the water content in the construction material in real time Malin is silent with limitation. However, as soon as Malin determines water content, Malin adjusts water amount. Therefore, Malin performs this in real-time  based on the received neutron response and thickness related parameter using a predetermined correlation between neutron response and the thickness related parameter see column 3, line 26 – 45.
36 in order to measure mass thickness. In view of this, it would have been obvious at the time of the claimed invention was made to modify the teaching of Malin in order to calculate desired parameter by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to independent claim 12, as discussed above in the rejection justification to claim 1 above Malin modified by Nishikawa teaches a method for determining the water content of a construction material being transported on a conveyor apparatus, the method comprising:
detecting a neutron response based on water content in the construction material using a neutron measurement system positioned about the conveyer apparatus; parameter of water in the material;
detecting a dimension characteristic of the construction material using a dimension characteristic measurement system, the dimension characteristic comprising a thickness related parameter: and
determining the water content in the construction material in real time based on the detected neutron response and thickness related parameter using a predetermined
correlation between neutron response and the thickness related parameter, a water
content of the material based on the detected parameter of water and detected
dimension of the material.
With respect to independent claim 19, as discussed above Malin modified by Nishikawa teaches a device for determining a characteristic of a construction material being transported by a conveyor apparatus, the device comprising:
a neutron source 3 in Figure of Malin positioned about one side of the conveyor apparatus; a detector 5 in Figure of Malin positioned about the opposing side of the conveyor apparatus configured for detecting neutrons; and 
a dimension characteristic measurement system 2 + 4 in Figure of Malin configured for detecting one or more dimension characteristics of the construction material including a thickness related parameter density in Malin, mass thickness in Abstract of Nishikawa; and
a computer device 13 in Figure of Malin configured to receive the detected neutron response and at least the thickness related parameter, and determine the water content in the construction material in real time based on the received neutron response and thickness related parameter using a predetermined correlation between neutron response and the thickness related parameter.
With respect to dependent claim 2, Malin teaches in Figure wherein the neutron measurement system and the dimension characteristic measurement system are spaced-apart about the conveyor apparatus to eliminate cross-talk therebetween.
With respect to dependent claims 3 and 13, Malin teaches wherein the neutron measurement system comprises a neutron source 3 spaced-apart from one side of the conveyor apparatus and a neutron detector 5  spaced-apart from an opposing side of the conveyor.
With respect to dependent claim 5, Nishikawa teaches in Abstract wherein the dimension characteristic measurement system is configured to determine one of a height and mass thickness of the construction material.
With respect to dependent claim 6, Malin teaches wherein the dimension characteristic measurement system comprises a gamma-ray source spaced-apart from one side of the conveyor apparatus 2 + 4 and a gamma-ray detector spaced-apart from an opposing side of the conveyor apparatus as shown in Figure and is configured for detecting a mass thickness as discussed above Nishikawa teaches this limitation.
With respect to dependent claim 8, Malin is silent with wherein the neutron measurement system is positioned downstream of the dimension characteristic measurement system.
However, this limitation of claim 8 is within the ordinary skilled art as an engineering design choice.
With respect to dependent claims 9 and 17, Malin is silent with wherein the construction material is one of a concrete, bituminous mixture, coal based, ore based, sand, aggregate, concrete additives, water or a combination thereof. However, the application of Malin’s spectrometer to any of desired sample claimed in claim 9 would have been obvious as an engineering choice. Note that any sample cannot carry any patentability unless it is invented.
With respect to dependent claims 10 and 14, Malin teaches  wherein the dimension characteristic measurement system uses one of acoustics, ultrasonic, structured light, lasers, optics, radar, gamma ray 2 + 4, and combinations thereof density characteristics.
With respect to dependent claims 11 and 18 and 21, Malin is silent with wherein the computer device is further configured to: determine whether the water content characteristic is within an acceptable range; and provide adjustments to water input of the construction material based on the determination. However, Malin teaches in column 3, lines 29 – 30 “desired value or a standard moisture per unit weight “ and adjusts water input of the construction material based on the determination. In view of this, it would have been obvious at the time of the claimed invention was made to modify the teaching of Malin modified by Nishikawa so as to have an acceptable range as an engineering design choice in order to adjust water content in a desired mixing. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 16, Nishikawa teaches wherein determining a dimension characteristic of the construction material comprises determining one of a height or mass thickness in Abstract of the construction material.
With respect to dependent claims 22 – 24, Malin is silent with wherein the computer device is further configured to determine at least one of an asphalt content of the construction material and a percentage of bituminous content in the construction material. However, Malin teaches measuring density of mixing material. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Malin modified by Nishikawa in order to measure desired parameters in KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malin modified by Nishikawa, and further in view of US 5,412,217 (hereunder Miyashita, previously cited) and US 4,884,288 (hereunder Sowerby, previously cited).
The teaching of Malin modified by Nishikawa has been discussed above.
With respect to dependent claim 4, Malin is silent with wherein the neutron source  comprises at least one of Cf-252 and Am-241/Be: and the neutron detector  comprises at least one of an He-3 neutron detector. Boron-10, coated gas tubes, lithium detectors, solid state measures, and BF3 filled gas tubes.
	Miyashita teaches Cf-252 29 in Fig. 1 and in Fig. 1 Sowerby teaches He-3 detector. In view of this, it would have been obvious at the time of the claimed invention was made to modify the teaching of Malin modified by Nishikawa in order to have desired neutron source and a neutron detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malin modified by Nishikawa, and further in view of Miyashita.
The teaching of Malin modified by Nishikawa has been discussed above.
With respect to dependent claims 7 and 15, Malin is silent with wherein the gamma-ray source is Cs-137 and the gamma-ray detector is a scintillation detector.
Nal. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Malin modified by Nishikawa in order to have desired gamma source and desired gamma detector. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: simple substitution of one known, equivalent element for another to obtain predictable results.
Claim 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malin modified by Nishikawa, and further in view of US 4,964,734 (hereunder Yoshida).
The teaching of Malin modified by Nishikawa has been discussed above.
With respect to dependent claim 25, Malin teaches  wherein the neutron measurement system is configured to determine the water content by determining a total hydrogen characteristic as disclosed in column 3, lines 13 – 14 of a moist bituminous mixture, but is silent with 3
wherein the system further comprises:
an electromagnetic moisture detection system configured to measure at least one of a microwave phase and an absorption measurement, whereby a second water measurement is determined, and by comparing the water content determined by the total hydrogen characteristic and the second water content determined by the electromagnetic moisture detection system, a chemical composition error of the moist bituminous mixture is determined.
	In column 1, lines 44 – 56, Yoshida teaches moisture content measuring apparatuses including infrared moisture meter, microwave moisture meter making use KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
5/14/2021